Exhibit 10.4

 

 



COMMUNITY BANK                   Partnership Banking'

LEASES ARE UNRECORDED



 

 

 



ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT OF LEASES AND RENTS dated May 15, 2017, is made and executed
between BISCO INDUSTRIES, INC., an Illinois corporation whose address Is 1500
North Lakeview Avenue, Anaheim, CA 92807 (referred to below as "Grantor") and
COMMUNITY BANK, whose address is 2300 EAST KATELLA AVENUE, SUITE 125, ANAHEIM,
CA 92806 (referred to below as "Lender").

 

ASSIGNMENT. For valuable consideration, Grantor hereby assigns, grants a
continuing security interest in, and conveys to Lender all of Grantor's right,
title, and interest in and to the Leases and Rents from the following described
Property located in ORANGE County, State of California:

 

PARCEL 1 OF PARCEL MAP NO. 2000-112 AS SHOWN ON A MAP FILED IN BOOK 320, PAGES
47 TO 50 INCLUSIVE OF PARCEL MAPS, RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

ALSO EXCEPTING THEREFROM AN UNDIVIDED 1/2 INTEREST IN ALL OIL, GAS AND OTHER
HYDROCARBON AND MINERAL SUBSTANCES IN OR UNDERLYING SAID LAND BUT WITHOUT THE
RIGHT TO GO UPON THE SURFACE OF SAID LAND FOR THE PURPOSE OF EXTRACTING SAID
SUBSTANCES NOR FOR ANY PURPOSE IN CONNECTION THEREWITH, AS RESERVED IN THE DEEDS
FROM SANTA FE LAND IMPROVEMENT COMPANY RECORDED MAY 17, 1949 IN BOOK 2230, PAGE
537, ALL OF OFFICIAL RECORDS.

 

The Property or its address is commonly known as 1500 NORTH LAKEVIEW AVENUE,
ANAHEIM, CA 92807. The Assessor's Parcel Number for the Property is 346-291-26.

 

This is an absolute assignment of Leases and Rents made in connection with an
obligation secured by property pursuant to California Civil Code section 2938.

 

THIS ASSIGNMENT IS GIVEN TO SECURE (1) PAYMENT OF THE INDEBTEDNESS AND (2)
PERFORMANCE OF ANY AND ALL OBLIGATIONS OF GRANTOR UNDER THE NOTE, THIS
ASSIGNMENT, AND THE RELATED DOCUMENTS. THIS ASSIGNMENT IS GIVEN AND ACCEPTED ON
THE FOLLOWING TERMS:

 

PAYMENT AND PERFORMANCE. Except as otherwise provided in this Assignment or any
Related Documents, Grantor shall pay to Lender all amounts secured by this
Assignment as they become due, and shall strictly perform all of Grantor's
obligations under this Assignment. Unless and until Lender exercises its right
to collect the Leases and Rents as provided below and so long as there is no
default under this Assignment, Grantor may remain in possession and control of
and operate and manage the Property and collect the Leases and Rents, provided
that the granting of the right to collect the Leases and Rents shall not
constitute Lenders consent to the use of cash collateral in a bankruptcy
proceeding.

 

GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE LEASES AND RENTS.
With respect to the Leases and Rents, Grantor represents and warrants to Lender
that:

 

Ownership. Grantor is entitled to receive the Leases and Rents free and clear of
all rights, loans, liens, encumbrances, and claims except as disclosed to and
accepted by Lender in writing.

 

Right to Assign. Grantor has the full right, power and authority to enter into
this Assignment and to assign and convey the Leases and Rents to Lender.

 

No Prior Assignment. Grantor has not previously assigned or conveyed the Leases
and Rents to any other person by any Instrument now in force.

 

No Further Transfer. Grantor will not sell, assign, encumber, or otherwise
dispose of any of Grantor's rights in the Leases and Rents except as provided in
this Assignment.

 

LENDER'S RIGHT TO COLLECT LEASES AND RENTS. Lender shall have the right at any
time, and even though no default shall have occurred under this Assignment, to
collect and receive the Leases and Rents. For this purpose, Lender is hereby
given and granted the following rights, powers and authority:

 

Notice to Tenants. Lender may send notices to any and all tenants of the
Property advising them of this Assignment and directing all Leases and Rents to
be paid directly to Lender or Lender's agent.

 

 



  

 

 

Enter the Property. Lender may enter upon and take possession of the Property;
demand, collect and receive from the tenants or from any other persons liable
therefor, all of the Leases and Rents; institute and carry on all legal
proceedings necessary for the protection of the Property, including such
proceedings as may be necessary to recover possession of the Property; collect
the Leases and Rents and remove any tenant or tenants or other persons from the
Property.

 

Maintain the Property. Lender may enter upon the Property to maintain the
Property and keep the same in repair; to pay the costs thereof and of all
services of all employees, including their equipment, and of all continuing
costs and expenses of maintaining the Property in proper repair and condition,
and also to pay all taxes, assessments and water utilities, and the premiums on
fire and other insurance effected by Lender on the Property.

 

Compliance with Laws. Lender may do any and all things to execute and comply
with the laws of the State of California and also all other laws, rules, orders,
ordinances and requirements of all other governmental agencies affecting the
Property.

 

Lease the Property. Lender may rent or lease the whole or any part of the
Property for such term or terms and on such conditions as Lender may deem
appropriate.

 

Employ Agents. Lender may engage such agent or agents as Lender may deem
appropriate, either in Lender's name or in Grantor's name, to rent and manage
the Property, including the collection and application of Leases and Rents.

 

Other Acts. Lender may do all such other things and acts with respect to the
Property as Lender may deem appropriate and may act exclusively and solely in
the place and stead of Grantor and to have all of the powers of Grantor for the
purposes stated above.

 

No Requirement to Act. Lender shall not be required to do any of the foregoing
acts or things, and the fact that Lender shall have performed one or more of the
foregoing acts or things shall not require Lender to do any other specific act
or thing.

 

APPLICATION OF LEASES AND RENTS. All costs and expenses incurred by Lender in
connection with the Property shall be for Grantor's account and Lender may pay
such costs and expenses from the Leases and Rents. Lender, in its sole
discretion, shall determine the application of any and all Leases and Rents
received by it; however, any such Leases and Rents received by Lender which are
not applied to such costs and expenses shall be applied to the Indebtedness. All
expenditures made by Lender under this Assignment and not reimbursed from the
Leases and Rents shall become a part of the Indebtedness secured by this
Assignment, and shall be payable on demand, with interest at the Note rate from
date of expenditure until paid.

 

FULL PERFORMANCE. If Grantor pays all of the Indebtedness when due and otherwise
performs all the obligations imposed upon Grantor under this Assignment, the
Note, and the Related Documents, Lender shall execute and deliver to Grantor a
suitable satisfaction of this Assignment and suitable statements of termination
of any financing statement on file evidencing Lender's security interest in the
Leases and Rents and the Property. Any termination fee required by law shall be
paid by Grantor, if permitted by applicable law.

 

LENDER'S EXPENDITURES. If any action or proceeding is commenced that would
materially affect Lenders interest in the Property or if Grantor fails to comply
with any provision of this Assignment or any Related Documents, including but
not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Assignment or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Leases and Rents or the
Property and paying all costs for insuring, maintaining and preserving the
Property. All such expenditures incurred or paid by Lender for such purposes
will then bear interest at the rate charged under the Note from the date
incurred or paid by Lender to the date of repayment by Grantor. All such
expenses will become a part of the Indebtedness and, at Lender's option, will
(A) be payable on demand; (B) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be
due and payable at the Note's maturity. The Assignment also will secure payment
of these amounts. Such right shall be in addition to all other rights and
remedies to which Lender may be entitled upon Default.

 

DEFAULT. Each of the following, at Lender's option, shall constitute an Event of
Default under this Assignment:

 

Payment Default. Grantor fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Assignment or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.

 

Default on Other Payments. Failure of Grantor within the time required by this
Assignment to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

 



2 

 

 

Default in Favor of Third Parties. Any guarantor or Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor's or Grantor's property or ability to
perform their respective obligations under this Assignment or any of the Related
Documents.

 

Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, covenant or condition contained in any environmental
agreement executed in connection with the Property.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Grantor or on Grantor's behalf under this Assignment or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Defective Collateralization. This Assignment or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason

 

Insolvency. The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
the Leases and Rents or any property securing the Indebtedness. This includes a
garnishment of any of Grantor's accounts, including deposit accounts, with
Lender. However, this Event of Default shall not apply if there is a good faith
dispute by Grantor as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and if Grantor gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

 

Property Damage or Loss. The Property is lost, stolen, substantially damaged,
sold, or borrowed against.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

 

Adverse Change. A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Cure Provisions. If any default, other than a default in payment, is curable and
if Grantor has not been given a notice of a breach of the same provision of this
Assignment within the preceding twelve (12) months, it may be cured if Grantor,
after Lender sends written notice to Grantor demanding cure of such default: (1)
cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

RIGHTS AND REMEDIES ON DEFAULT. Upon the occurrence of any Event of Default and
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies, in addition to any other rights or remedies provided by
law:

 

Accelerate Indebtedness. Lender shall have the right at its option without
notice to Grantor to declare the entire Indebtedness immediately due and
payable, including any prepayment fee that Grantor would be required to pay.

 

Collect Leases and Rents. Lender shall have the right, without notice to
Grantor, to take possession of the Property and collect the Leases and Rents,
including amounts past due and unpaid, and apply the net proceeds, over and
above Lender's costs, against the Indebtedness. In furtherance of this right,
Lender shall have all the rights provided for in the Lender's Right to Receive
and Collect Leases and Rents Section, above. If the Leases and Rents are
collected by Lender, then Grantor irrevocably designates Lender as Grantor's
attorney-in-fact to endorse instruments received in payment thereof in the name
of Grantor and to negotiate the same and collect the proceeds. Payments by
tenants or other users to Lender in response to Lender's demand shall satisfy
the obligations for which the payments are made, whether or not any proper
grounds for the demand existed. Lender may exercise its rights under this
subparagraph either in person, by agent, or through a receiver.

 

Appoint Receiver. Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Leases and Rents from the Property and apply the
proceeds, over and above the cost of the receivership, against the Indebtedness.
The receiver may serve without bond if permitted by law. Lender's right to the
appointment of a receiver shall exist whether or not the apparent value of the
Property exceeds the Indebtedness by a substantial amount. Employment by Lender
shall not disqualify a person from serving as a receiver.

 

 



3 

 

 

Other Remedies. Lender shall have all other rights and remedies provided in this
Assignment or the Note or by law.

 

Election of Remedies. Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Assignment, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

 

Attorneys' Fees; Expenses. If Lender institutes any suit or action to enforce
any of the terms of this Assignment, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys' fees at trial and upon any
appeal. Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's attorneys' fees and
Lender's legal expenses, whether or not there is a lawsuit, including attorneys'
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors' reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law. Grantor also will pay any court costs, in addition to all other
sums provided by law.

 

NO MODIFICATION. Grantor shall not enter into any agreement with the holder of
any mortgage, deed of trust, or other security agreement which has priority over
this Deed of Trust by which that agreement is modified, amended, extended, or
renewed without the prior written consent of Lender. Grantor shall neither
request nor accept any future advances under any such security agreement without
the prior written consent of Lender.

 

COUNTERPARTS. This agreement, document or instrument may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement, document or
instrument. Delivery by facsimile or by electronic transmission in portable
document format (PDF) of an executed counterpart of this agreement, document or
instrument is as effective as delivery of an originally executed counterpart of
this agreement, document or instrument.

 

JUDICIAL REFERENCE. Borrower and Lender agree that any dispute, action,
proceeding or hearing ("Dispute") arising out of, or relating to, this Agreement
shall be determined by a consensual general judicial reference pursuant to the
provisions of California Code of Civil Procedure Section 638 et seq.; as such
statutes may be amended or modified from time to time. Upon a written request,
or upon an appropriate motion by either party to this Agreement, any pending
action relating to any Dispute and every Dispute shall be heard by a retired
judge or justice of the courts of the State of California or a federal court
judge (the "Referee"), who shall try all issues (including any and all questions
of law and questions of fact relating thereto), and issue findings of fact and
conclusions of law and report a statement of decision. The Referee's statement
of decision will constitute the conclusive determination of the Dispute.
Borrower and Lender agree that the Referee shall have the power to issue all
legal and equitable relief appropriate under the circumstances before him/her in
the same manner as would a judge sitting without a jury.

 

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of
this Assignment:

 

Amendments. This Assignment, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Assignment. No alteration of or amendment to this Assignment shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Caption Headings. Caption headings in this Assignment are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Assignment.

 

Governing Law. This Assignment will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Assignment
has been accepted by Lender in the State of California.

 

Choice of Venue. If there is a lawsuit, Grantor agrees upon Lender's request to
submit to the jurisdiction of the courts of ORANGE County, State of California.

 

Merger. There shall be no merger of the interest or estate created by this
Assignment with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

 

Interpretation. (1) In all cases where there is more than one Borrower or
Grantor, then all words used in this Assignment in the singular shall be deemed
to have been used in the plural where the context and construction so require.
(2) If more than one person signs this Assignment as "Grantor," the obligations
of each Grantor are joint and several. This means that if Lender brings a
lawsuit, Lender may sue any one or more of the Grantors. If Borrower and Grantor
are not the same person, Lender need not sue Borrower first, and that Borrower
need not be joined in any lawsuit. (3) The names given to paragraphs or sections
in this Assignment are for convenience purposes only. They are not to be used to
interpret or define the provisions of this Assignment.

 

 



4 

 

 

No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Assignment unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Assignment shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Assignment. No prior waiver by Lender, nor any course of dealing between
Lender and Grantor, shall constitute a waiver of any of Lenders rights or of any
of Grantor's obligations as to any future transactions. Whenever the consent of
Lender is required under this Assignment, the granting of such consent by Lender
in any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

Notices. Any notice required to be given under this Assignment shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Assignment.
Any party may change its address for notices under this Assignment by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

 

Powers of Attorney. The various agencies and powers of attorney conveyed on
Lender under this Assignment are granted for purposes of security and may not be
revoked by Grantor until such time as the same are renounced by Lender.

 

Severability. If a court of competent jurisdiction finds any provision of this
Assignment to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Assignment. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Assignment shall not
affect the legality, validity or enforceability of any other provision of this
Assignment.

 

Successors and Assigns. Subject to any limitations stated in this Assignment on
transfer of Grantor's interest, this Assignment shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Property becomes vested in a person other than Grantor, Lender, without notice
to Grantor, may deal with Grantor's successors with reference to this Assignment
and the Indebtedness by way of forbearance or extension without releasing
Grantor from the obligations of this Assignment or liability under the
Indebtedness.

 

Time is of the Essence. Time is of the essence in the performance of this
Assignment.

 

Waiver of Right of Redemption. NOTWITHSTANDING ANY OF THE PROVISIONS TO THE
CONTRARY CONTAINED IN THIS ASSIGNMENT, GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON GRANTOR'S
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF
GRANTOR, ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE
DATE OF THIS ASSIGNMENT.

 

DEFINITIONS. The following capitalized words and terms shall have the following
meanings when used in this Assignment. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Assignment shall have the
meanings attributed to such terms in the Uniform Commercial Code:

 

Assignment. The word "Assignment" means this ASSIGNMENT OF LEASES AND RENTS, as
this ASSIGNMENT OF LEASES AND RENTS may be amended or modified from time to
time, together with all exhibits and schedules attached to this ASSIGNMENT OF
LEASES AND RENTS from time to time.

 

Borrower. The word "Borrower" means BISCO INDUSTRIES, INC.

 

Default. The word "Default" means the Default set forth in this Assignment in
the section titled "Default".

 

Event of Default. The words "Event of Default" mean any of the events of default
set forth in this Assignment in the default section of this Assignment.

 

Grantor. The word "Grantor" means BISCO INDUSTRIES, INC.

 



5 

 

 

Guarantor. The word "Guarantor means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

 

Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

 

Indebtedness. The word "Indebtedness" means all principal, interest, and other
amounts costs and expenses payable under the Note or Related Documents, together
with all renewals of, extensions of, modifications of, consolidations of and
substitutions for the Note or Related Documents and any amounts expended or
advanced by Lender to discharge Grantor's obligations or expenses incurred by
Lender to enforce Grantor's obligations under this Assignment, together with
interest on such amounts as provided in this Assignment.

 

Leases and Rents. The words "Leases and Rents" mean all of Grantor's present and
future rights, title and interest in, to and under any and all present and
future leases, including, without limitation, all rents, revenue, income,
issues, royalties, bonuses, accounts receivable, cash or security deposits,
advance rentals, profits and proceeds from the Property, and other payments and
benefits derived or to be derived from such leases of every kind and nature,
whether due now or later, including without limitation Grantor's right to
enforce such leases and to receive and collect payment and proceeds thereunder.

 

Lender. The word "Lender means COMMUNITY BANK, its successors and assigns.

 

Note. The word "Note" means the promissory note dated May 15, 2017, in the
original principal amount of $5,400,000.00 from Grantor to Lender, together with
all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the promissory note or agreement.

 

Property. The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Assignment" section of this
Assignment.

 

Related Documents. The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements security agreements, mortgages, deeds of
trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the Indebtedness; except that the words do not mean any guaranty
or environmental agreement, whether now or hereafter existing, executed in
connection with the Indebtedness.

 

THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS ASSIGNMENT,
AND NOT PERSONALLY BUT AS AN AUTHORIZED SIGNER, HAS CAUSED THIS ASSIGNMENT TO BE
SIGNED AND EXECUTED ON BEHALF OF GRANTOR ON MAY 15, 2017.

 



GRANTOR:     BISCO INDUSTRIES, INC.   By:      GLEN FRED CEILEY, CEO of BISCO
INDUSTRIES, INC.

 

 



6 

 